FILED
                             NOT FOR PUBLICATION                            MAR 09 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



SAMVEL AVETISYAN,                                 No. 08-70853

               Petitioner,                        Agency No. A075-578-478

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted February 15, 2011 **

Before:        CANBY, FERNANDEZ, and M. SMITH, Circuit Judges.

       Samvel Avetisyan, a native of Georgia and citizen of Armenia, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order denying his motion to

reopen removal proceedings. We have jurisdiction under 8 U.S.C. § 1252. We




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
review for abuse of discretion the denial of a motion to reopen, Iturribarria v. INS,

321 F.3d 889, 894 (9th Cir. 2003), and we deny the petition for review.

      The BIA did not abuse its discretion in denying Avetisyan’s motion to

reopen as untimely where the motion was filed over two years after the BIA’s final

decision, see 8 C.F.R. § 1003.2(c)(2), and Avetisyan failed to establish changed

circumstances in Armenia or Georgia to qualify for the regulatory exception to the

time limitation, see 8 C.F.R. § 1003.2(c)(3)(ii); see also Toufighi v. Mukasey, 538

F.3d 988, 996 (9th Cir. 2008) (requiring movant to produce material evidence with

motion to reopen that conditions in country of nationality had changed).

      We decline to reconsider Avetisyan’s challenge to the immigration judge’s

adverse credibility determination because this court already decided the issue in

Avetisyan v. Gonzales, No. 05-75229 (9th Cir. Aug. 21, 2007); see also Merritt v.

Mackey, 932 F.2d 1317, 1320 (9th Cir. 1991) (explaining that under the ‘law of the

case doctrine,’ one panel of an appellate court will not reconsider questions which

another panel has decided on a prior appeal in the same case).

      PETITION FOR REVIEW DENIED.




                                          2                                    08-70853